Exhibit 10.13

AGREEMENT

     AGREEMENT (this “Agreement”) dated as of April 1, 2004 by Entrust Financial
Services, Inc., a Colorado corporation (the “Company”), and Entrust Mortgage,
Inc., a Colorado corporation (“Entrust”), for the benefit of BBSB, LLC, Colorado
limited liability company (the “Holder”).

     WHEREAS, on December 31, 2002 (the “Original Effective Date”), the Company
executed and delivered to the Holder a promissory note (the “Original Note”) in
the principal amount of $2,000,000 (the “Principal Amount”).

     WHEREAS, the indebtedness represented by the Original Note is guaranteed
and secured pursuant to, among other things, (i) the Guaranty executed by
Entrust as of the Original Effective Date for the benefit of the Holder (the
“Guaranty”), (ii) the Security Agreement dated as of the Original Effective Date
between Entrust and the Holder (the “Security Agreement”), and (iii) the Pledge
Agreement dated as of the Original Effective Date executed by the Company for
the benefit of the Holder (the “Pledge Agreement”). Copies of the Guaranty, the
Security Agreement and the Pledge Agreement are attached hereto as Exhibit A,
Exhibit B and Exhibit C, respectively.

     WHEREAS, in connection with the Original Note, the Company and the Holder
entered into the Registration Rights Agreement dated as of the Original
Effective Date (the “Registration Rights Agreement”) and the Escrow Agreement
dated as of the Original Effective Date (the “Escrow Agreement”). Copies of the
Registration Rights Agreement and the Escrow Agreement are attached hereto as
Exhibit D and Exhibit E, respectively

     WHEREAS, the Company is presently in default under the terms of the
Original Note and the Company and the Holder have agreed to restructure the
Original Note by amending and restating the Original Note in accordance with the
terms of the Amended and Restated Promissory Note executed and delivered by the
Company as of the date hereof (this “Note”). A copy of the Note is attached
hereto as Exhibit F. In exchange for the restructuring of the Original Note, the
Holder has agreed to agreed to waive the Company’s uncured Events of Default
existing under the Original Note known to the Holder.

--------------------------------------------------------------------------------

     WHEREAS, as an inducement to the Holder to accept the Note and waive the
uncured Events of Default existing under the Original Note known to the Holder,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Entrust have agreed to affirm the
continued enforceability of the Guaranty, the Security Agreement, the Pledge
Agreement, the Registration Rights Agreement and the Escrow Agreement and the
applicability of the foregoing agreements to the Note.

     NOW, THEREFORE, the parties hereby agree as follows:

     1.    Continued Effectiveness of Agreements. The indebtedness represented
by this Note is guaranteed and secured pursuant to the Guaranty, the Security
Agreement and the Pledge Agreement. Entrust hereby agrees that the Guaranty and
the Security Agreement shall remain in full force and effect and applicable to
the indebtedness under the Note. The Company hereby agrees that the Pledge
Agreement shall remain in full force and effect and applicable to the
indebtedness under the Note. In addition, the Company agrees that the
Registration Rights Agreement and the Escrow Agreement shall remain in full
force and effect.

     2.    Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Colorado without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Colorado or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Colorado.

     3.    Parties in Interest. This Agreement shall bind and inure to the
benefit of the parties hereto, their respective successors and assigns.

     4.    Entire Agreement. This Agreement, including the Exhibits attached
hereto, and the Note contain the entire agreement and understanding of the
parties with respect to the subject matter hereof, and supersede all prior
agreements, negotiations, representations and proposals, written and oral,
relating thereto.

     5.    Counterparts. This Agreement may be executed in two or more
counterparts, including with facsimile signatures, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.

* * * * *

2

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement is executed as of the date first set
forth above.

 

ENTRUST FINANCIAL SERVICES, INC.



 

By: /s/ Scott J. Sax          
       Scott J. Sax
       President



 

ENTRUST MORTGAGE, INC.



 

By: /s/ Scott J. Sax          
       Scott J. Sax
       President



ACKNOWLEDGED AND AGREED:

BBSB, LLC


By:/s/ Steve Shraiberg      
      Steve Shraiberg
      Manager

3

--------------------------------------------------------------------------------

(EXHIBITS WERE PREVIOUSLY FILED WITH ORIGINAL NOTE)

4

--------------------------------------------------------------------------------